DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bugno et al. (US2013/0161971) in view of Driscoll et al. (US2017/0334271).
For claim 1, Bugno et al. discloses a window assembly (fig. 4) comprising: an electro-optic assembly comprising: a first substrate (308) defining a first surface and a second surface; a second substrate (312) defining a third surface and a fourth surface; a seal (seal adjacent 324) disposed about a periphery of the first substrate and the second substrate, wherein the seal, the first substrate, and the second substrate define a chamber therebetween; and a transparent electrode coating (318, 322) disposed on each of the second surface and the third surface; an electro-optic medium (410) disposed between the first substrate and the second substrate; a controller [0051] operably coupled with the transparent electrode coating on the second surface and the transparent electrode coating on the third surface, the controller configured to change a transmittance state of the electro-optic medium, and an interface (216) operably coupled with the controller.
Bugno et al. does not disclose that the interface includes a display that illustrates a selected transmittance state.
Driscoll et al. discloses the obviousness of coupling an interface (figs. 4-5) to a controller (fig. 1, 40) of an electro-optic window, the interface allowing the adjustment of the transmittance state the electro-optic window, the interface including a display (46) that illustrates a selected transmittance state.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add an interface to the controller of Bugno et al. which allows adjustment of the transmittance state of the electro-optic medium as made obvious by Driscoll et al. to increase the ease with which the transmittance state of the electro-optic window can be adjusted.
For claim 2, Driscoll et al. discloses the use of icons (fig. 5C, 60) and it would be obvious to one having ordinary skill in the art to change (fig. 5A-B, 5, 56, ‘clear’ and ‘dark’) to icons to simplify the user experience.
For claim 3, it would have been obvious to one having ordinary skill to use an icon representative of ‘clear’ (Driscoll et al. fig. 5A, 54) and an icon representative of ‘dark’ (fig. 5A, 56) since Driscoll et al. discloses the use of icons (fig. 5C, 60) to simplify the display.
For claim 4, the combination discloses that the icons will be back lit since the display is back lit (Driscoll et al. [0029], the window icons are illuminated).
For claim 5, the combination discloses the obviousness of using capacitive sensors in touch pads (Bugno et al. [0074]) and it would be obvious to use capacitive sensors with the plurality of icons to increase the efficiency of the touch pad.
For claim 6, it would be obvious to illuminate the plurality of icons through a glass panel since Bugno et al. discloses the use of glass in a touch screen [0075].
For claim 7, Bugno et al. discloses a variable window control assembly (figs. 2&4) comprising: an electro-optic assembly circumscribed by an inner reveal (212) and including an electro-optic medium (410) configured to dynamically change a transmittance state of the electro-optic assembly; a controller [0051] operably coupled with the electro-optic assembly and configured to change the transmittance state of the electro-optic assembly; and an interface (216) operably coupled with the controller and disposed on the inner reveal, wherein the interface allows adjustment of the transmittance state of the electro-optic assembly.
Bugno et al. does not disclose that the interface includes a display with icons that illustrate a selected transmittance state.
Driscoll et al. discloses the obviousness of coupling an interface (figs. 4-5) to a controller (fig. 1, 40) of an electro-optic window, the interface allowing the adjustment of the transmittance state the electro-optic window, the interface including a display (46) with icons (fig. 5, 54, 56, 60) that illustrates a selected transmittance state.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add an interface to the controller of Bugno et al. that includes a display with icons which allows adjustment of the transmittance state of the electro-optic medium as made obvious by Driscoll et al. to increase the ease with which the transmittance state of the electro-optic window can be adjusted.
For claim 8, Driscoll et al. discloses the use of icons (fig. 5C, 60) and it would be obvious to one having ordinary skill in the art to change (fig. 5A-B, 5, 56, ‘clear’ and ‘dark’) to icons to simplify the user experience.
For claim 9, the combination discloses that the icons will be back lit since the display is back lit (Driscoll et al. [0029], the window icons are illuminated).
For claim 10, it would be obvious to illuminate the plurality of icons through a glass panel since Bugno et al. discloses the use of glass in a touch screen [0075].
For claim 11, the combination discloses the obviousness of using capacitive sensors in touch pads (Bugno et al. [0074]) and it would be obvious to use capacitive sensors with the plurality of icons to increase the efficiency of the touch pad.
For claim 12, Bugno et al. discloses a window assembly (fig. 4) comprising: an electro-optic assembly including an electro-optic medium disposed between a first substrate (308); a second substrate (312); an electrode coating (318, 322) in electrical communication with the electro-optic medium, a controller [0051] operably coupled with the electrode coating, the controller configured to apply a voltage to the electrode coating resulting in a change of transmittance of the electro-optic medium, and an interface operably coupled with the controller and which allows adjustment of the transmittance state of the electro-optic medium.
Bugno et al. does not disclose that the interface includes a display that illustrates a selected transmittance state.
Driscoll et al. discloses the obviousness of coupling an interface (figs. 4-5) to a controller (fig. 1, 40) of an electro-optic window, the interface allowing the adjustment of the transmittance state the electro-optic window, the interface including a display (46) that illustrates a selected transmittance state.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add an interface to the controller of Bugno et al. which allows adjustment of the transmittance state of the electro-optic medium as made obvious by Driscoll et al. to increase the ease with which the transmittance state of the electro-optic window can be adjusted.
For claim 13, it would have been obvious to dispose a plurality of the icons on an inner reveal adjacent to the electro-optic assembly since Bugno et al. discloses disposing the controller adjacent to the inner reveal [0052].
For claim 14, the combination discloses the obviousness of using a selection bar extending between the clear transmittance state icon and the darkened transmittance state icon (Driscoll et al. fig. 5A, 52) for ease of use of the interface.
For claim 15, the combination discloses that the selection bar includes a plurality of light sources configured to provide a visual indicator of a selected transmittance state of the electro-optic assembly (Driscoll et al. [0025] blinking).
For claim 16, the combination discloses that the selection bar includes a sensor assembly configured to detect a selected transmittance of a user (Driscoll et al. [0025] inherent).
For claim 17, the combination discloses that the selection bar functions as a slide toggle (Driscoll et al. fig. 5A, 52).
For claim 18, it would be obvious to illuminate the plurality of icons through a glass panel since Bugno et al. discloses the use of glass in a touch screen [0075].
For claim 19, the combination discloses the obviousness of adding intermediary transmittance state icons between the clear transmittance state icon and the darkened transmittance state icon (Driscoll et al. fig. 5C, see multiple transmittance icons can be added to the toggle bar).
For claim 20, it is obvious that the sensor assembly includes a sensor aligned with each icon (clear, dark) and wherein a detection area defined by each sensor is larger than each icon (this is inherent since Driscoll et al. discloses that there are ‘various states of transmission between a clear setting and a dark setting’ [0025]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633